Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-16, drawn to a nasal implant, classified in A61F2/186.
II. Claims 17-21, drawn to a method of implanting a nasal implant, classified in A61F2/18. 
The inventions are independent or distinct, each from the other because:
Inventions in groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nasal implant as claimed can be used in a materially different process of using the implant that does not require the method steps of providing a nasal implant in a delivery conduit of a delivery device. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions in groups I-II are directed to patentably distinct inventions since the inventions have acquired a separate status in the art in view of their different classification and  the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 2 and 17 are generic to the following disclosed patentably distinct species and subspecies: 
Species A: The delivery device of Figs. 2-3A-B.
Species B: The delivery device of Fig. 4A-B.
Species C: The delivery device of Fig. 5A-B.
Species D: The delivery device of Fig. 6A-B.
Species E: The delivery device of Fig. 7A-B.
Species F: The delivery device of Fig. 8A-C.
Species G: The delivery device of Fig. 9A-C.
Species H: The delivery device of Fig. 11-12A-C.
Species |: The delivery device of Fig. 13A-C.
Species J: The delivery device of Figs. 29-31.
Species K: The delivery device of Fig. 32A-D.
Species L: The delivery device of Fig. 33A-C.
Species M: The delivery device of Fig. 34A-C.
Species N: The delivery device of Fig. 35A-C.
Species O: The delivery device of Fig. 36A-F.
Species P: The delivery device of Fig. 37A-C. 
Species Q: The delivery device of Fig. 61A-B. 
Species R: The delivery device of Fig. 64A-B. 
A further election of subspecies is required:
Sub-Species s1: The stent structure of Fig. 10A. 
Sub-Species s2: The stent structure of Fig. 10B. 
Sub-Species s3: The stent structure of Fig. 10C. Sub-
Species s4: The stent structure of Fig. 10E. 
Sub-Species s5: The stent structure of Fig. 10F. 
Sub-Species s6: The stent structure of Fig. 10G. 
Sub-Species s7: The stent structure of Fig. 10H 
Sub-Species s8: The stent structure of Fig. 10I. 
Sub-Species s9: The stent structure of Fig.10u. 
Sub-Species s10: The stent structure of Fig. 62A. 
Sub-Species s11: The stent structure of Fig. 62B. 
A further election of subspecies is required:
Sub-Species t1: The stent cross section of Fig.10K. 
Sub-Species t2: The stent cross section of Fig. 10L. 
Sub-Species t3: The stent cross section of Fig. 10M. 
Sub-Species t4: The stent cross section of Fig. 10N. 
A further election of subspecies is required:
Sub-Species u1: The system for shaping shown in Fig. 24A-E. 
Sub-Species u2: The system for shaping shown in Fig. 25A-C. 
Sub-Species u3: The system for shaping shown in Fig. 26A-D. 
Sub-Species u4: The system for shaping shown in Fig. 27-28.
A further election of subspecies is required:
Sub-Species v1: The loading system of Fig. 39A-D.
Sub-Species v2: The loading system of Fig. 40A-C.
Sub-Species v3: The loading system of Fig. 43A-C.
Sub-Species v4: The loading system of Fig. 44A-C.
Sub-Species v5: The loading system of Fig. 45A-C.
A further election of subspecies is required:
Sub-Species w1: The nasal implant sheet structure of Fig. 38.
Sub-Species w2: The nasal implant sheet structure of Fig. 46A-B.
Sub-Species w3: The nasal implant sheet structure of Fig. 47A-B.
Sub-Species w4: The nasal implant sheet structure of Fig. 48A-B.
Sub-Species w5: The nasal implant sheet structure of Fig. 49A-B.
Sub-Species w6: The nasal implant sheet structure of Fig. 50A-B.
Sub-Species w7: The nasal implant sheet structure of Fig. 51A-B.
Sub-Species w8: The nasal implant sheet structure of Fig. 52A-B.
A further election of subspecies is required:
Sub-Species y1: The implant location of Fig. 65.
Sub-Species y2: The implant location of Fig. 66A-C.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (species A-R) and each of subspecies (s1-s11, t1-t4, u1-u4, v1-v5, w1-w8 and y1-y2), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph or 112 (a). 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/Primary Examiner, Art Unit 3774